Third District Court of Appeal
                                State of Florida

                          Opinion filed October 11, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-0858
                           Lower Tribunal No. 16-1900
                              ________________


                                C.M., a juvenile,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An appeal conducted pursuant to Anders v. California, 386 U.S. 738 (1967),
from the Circuit Court for Miami-Dade County, Maria De Jesus Santovenia, Judge.

      C.M., a juvenile, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, C.J., and SUAREZ and SALTER, JJ.

      ROTHENBERG, C.J.

      We affirm the adjudication of delinquency and sentence imposed by the trial

court without further elaboration. We, however, reverse for correction of the
probation order, which improperly includes in the Memorandum of Costs an

“Additional Court Cost” of $65.00, as this cost may not be imposed in juvenile

cases where adjudication is withheld.

      Affirmed; and remanded with instructions.




                                        2